Name: 91/109/EEC: Commission Decision of 1 March 1991 concerning certain protection measures relating to a new pig disease
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  Europe;  trade policy;  health
 Date Published: 1991-03-02

 Avis juridique important|31991D010991/109/EEC: Commission Decision of 1 March 1991 concerning certain protection measures relating to a new pig disease Official Journal L 056 , 02/03/1991 P. 0030 - 0032COMMISSION DECISION of 1 March 1991 concerning certain protection measures relating to a new pig disease (91/109/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10 thereof, Whereas several disease outbreaks caused apparently by an infectious but not characterized agent have occurred in pigs in certain parts of the Federal Republic of Germany and the Netherlands; Whereas the disease for the time being has been considered as a new disease which results in unusual numbers of abortions or premature farrowings in sows and deaths and weakness in young piglets which cannot otherwise be attributed to a known disease; Whereas abortion is considered as the observed production of foetuses between service and up to and including the 109th day of pregnancy, and where none of the foetuses survive more than 24 hours; Whereas premature farrowing is considered as the observed production of foetuses before the 110th day of pregnancy, but where some piglets survive for more than 24 hours; Whereas it cannot be excluded that the disease has the potential for rapid spread; Whereas the disease is likely to constitute a hazard to pig production; Whereas on this condition it is necessary, as a first action, to avoid the spread of the disease; whereas the prohibition of the movements of pigs from farms where the disease has appeared and areas which are in particular affected should contribute to this aim; Whereas the authorities of the Federal Republic of Germany and the Netherlands have engaged themselves to implement national measures that are necessary to guarantee the efficient implemenation of this Decision when pigs are sent to other Member States; Whereas since the new disease of pigs constitutes a serious hazard to animals, within the meaning of Article 10 (1) of Directive 90/425/EEC, it is necessary for Member States to present a report to the Commission on abortions and premature farrowings in sows and on arrangements made to obtain information on the occurrence of a pig disease which may cause unusual numbers of abortions and premature farrowings in sows; Whereas the authorities of the Federal Republic of Germany and the Netherlands have engaged themselves to implement national measures, based on national legislation established by transposing Article 9 of Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (2), as last amended by Directive 90/425/EEC, that are necessary to guarantee the efficient implementation of this Decision when pigs are sent to other Member States; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Member States shall not send to other Member States pigs originating from a herd where unusual numbers of abortions or premature farrowings in sows and death and weakness in young piglets, not attributable to known diseases, have been observed within the previous eight weeks. Article 2 1. Without prejudice to Article 1 breeding and production pigs sent from the Federal Republic of Germany and the Netherlands to other Member States after 4 March 1991 shall comply with the conditions referred to in paragraph 2. 2. The breeding and production pigs shall: (a) originate from a herd where no unusual numbers of abortions or premature farrowings in sows and death and weakness in young piglets have been observed within the eight weeks before the date of certification; (b) originate from a herd where within 30 days before the date of certification no pigs have been introduced from a herd situated in the areas defined in Annex I in respect of the Federal Republic of Germany and Annex II in respect of the Netherlands; (c) originate from a herd which has been submitted to a health examination by a veterinarian within the previous 48 hours of the date of certification and found to have presented no sign of disease. Article 3 Without prejudice to Article 2 (a) the Federal Republic of Germany, after 4 March 1991, shall not send to other Member States breeding and production pigs from any municipality where the said disease has been observed within the last eight weeks and which is situated within the areas described in Annex I; (b) the Netherlands, after 4 March 1991, shall not send to other Member States breeding and production pigs from the areas described in Annex II. Article 4 The health certificate provided for in Annex F, Models III and IV to Directive 64/432/EEC accompanying pigs sent from the Federal Republic of Germany and the Netherlands must be completed by the following: 'Animals in accordance with Commission Decision 91/109/EEC concerning certain protection measures relating to a "new" pig disease'. Article 5 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 6 1. Member States shall take the necessary measures which will ensure that the Central Veterinary Administration is informed of the presence of a pig disease which expresses itself by 'an unusual number of abortions or premature farrowing in sows and death and weakness in young piglets not attributable to known diseases'. 2. Member States shall not later than 22 March 1991 present to the Commission a written report on the basis of the information obtained. Article 7 The Commission will follow developments in the situation and may amend and revoke this Decision in the light of such developments. The Decision, however, shall be reviewed not later than 17 April 1991. Article 8 This Decision is addressed to the Member States. Done at Brussels, 1 March 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No 121, 29. 7. 1964, p. 1977/64. ANNEX I The parts of the territory of the Federal Republic of Germany covered by the following administrative units: - Kreis Osnabrueck, Cloppenburg and Bentheim within Regierungsbezirk Weser-Ems, - Kreis Minden-Luebbecke and Paderborn within Regierungsbezirk Detmold, - Kreis Unna and Soest within Regierungsbezirk Arnsberg, - Kreis Muenster, Borken, Coesfeld, Steinfurt and Warendorf within Regierungsbezirk Muenster. ANNEX II The parts of the territory of the Netherlands described in Region 1 and Region 2 covered by the following administrative units: Region 1 Region 2 Municipality: Municipality: - Steenderen, - Hengelo (Gld), - Ruurlo, - Lichtenvoorde, - Groenlo, - Winterswijk, - Doesburg, - Hummelo en Keppel, - Zelhem, - Angerlo, - Wehl, - Doetinchem, - Wisch, - Aalten, - Westervoort, - Duiven, - Zevenaar, - Didam, - Bergh, - Genderen, - Dinxperlo. - Someren, - Asten, - Deurne, - Horst, - Sevenum, - Grubbenvorst, - Meijel, - Helden, - Maasbree, - Venlo, - Tegelen.